November 4, 2010 Securities and Exchange Commission treet, NE Washington, DC 20549 Ladies and Gentlemen: We are the former independent registered public accounting firm for Hermes Jets, Inc. (the “Company”). We have read the Company’s disclosure set forth in Item 4.01 “Changes in Registrant’s Certifying Accountant” of the Company’s Current Report on Form 8-K/A dated November 1, 2010 (the “Current Report”) and are in agreement with the disclosure in the Current Report, insofar as it pertains to our firm. /s/ StarkSchenkein, LLP StarkSchenkein, LLP
